ACCEPTED
                                                                                                         03-14-00774-CV
                                                                                                                 6485609
                                                                                              THIRD COURT OF APPEALS
                                               LAW OFFICE                                                AUSTIN, TEXAS
                                                                                                    8/13/2015 2:15:39 PM
                                DAVIS, GERALD & CREMER                                                 JEFFREY D. KYLE
                                    A P RO FESSIO N AL C O RPO RATIO N                                            CLERK
                                    111 C O N GRESS A VE ., S U ITE 1660
                                         A U STIN , T EXAS 78701

RYAN CLINTON                                                                         FILED
                                                                              TELEPHONE      IN 537-9938
                                                                                           (512)
                                                                            3rd COURT      OF APPEALS
                                                                                     FAX (432)   687-1735
                                                                                AUSTIN,
                                                                            EMAIL           TEXAS
                                                                                 : rdclinton@dgclaw.com
                                                                            8/13/2015 2:15:39 PM
                                                                              JEFFREY D. KYLE
                                           August 13, 2015                            Clerk



V IA EFSP
Jeffrey D. Kyle, Clerk
Third Court of Appeals
P. O. Box 12547
Austin, TX 78711-2547

       Re:     No. 03-14-00774-CV; Texas State Board of Veterinary Medical Examiners and
               Nicole Oria, in her Official Capacity as Executive Director v. Ellen Jefferson,
               D.V.M.

Dear Mr. Kyle:

        On Monday, August 10, 2015, the Texas Board of Veterinary Medical Examiners
(“TBVME”) and Nicole Oria, in her Official Capacity as Executive Director, filed a motion to abate
Dr. Ellen Jefferson’s appeal in this matter—but not the TBVME’s own appeal in the same matter.
In the alternative, the TBVME and Oria moved for additional time to file their Appellee’s brief.

          While Dr. Jefferson does not oppose the agency’s alternative request for additional time to
file its brief, Dr. Jefferson does oppose the agency’s request to abate her appeal. As such, we write
to inform the Court that Dr. Jefferson is preparing and will file an opposition to the TBVME’s
motion to abate her appeal.

        In addition, because the agency’s motion to abate Dr. Jefferson’s appeal is frivolous, we
anticipate requesting an award of attorneys’ fees from the TBVME and its counsel for necessitating
the preparation of a response to their motion.

                                                 Yours very truly,


                                                 /s/ Ryan Clinton
                                                 Ryan Clinton
                                                 Counsel to Dr. Ellen Jefferson, DVM

RDC:jm
August 13, 2015
Page 2



cc:   V IA EFSP
      David F. Brown
      David P. Blanke
      Ewell, Brown & Blanke, LLP
      111 Congress Ave., 28th Floor
      Austin, TX 78701

      V IA EFSP
      Mr. Ted A. Ross
      Office of the Attorney General
        of Texas
      Administrative Law Division
      P. O. Box 12548
      Austin, TX 78711